Citation Nr: 1744810	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, including chronic obstructive pulmonary disease (COPD), asthma, and emphysema.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1959 to June 1967 and from October 1967 to October 1987.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back disability was denied in a March 2009 rating decision.  He did not appeal that decision.

2.  Since the March 2009 rating decision, new and material evidence has been received that relates to an unestablished fact that is necessary to substantiate the claim for service connection for a back condition.

3.  The Veteran has a current disability of degenerative disc disease of the thoracolumbar spine and lumbar radiculitis that is related to his active service.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied service connection for back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the March 2009 rating decision, and the claim for service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  The criteria for service connection for degenerative disc disease of the thoracolumbar spine and lumbar radiculitis have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A final disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2016).  "New" evidence is evidence not previously submitted to agency decision-makers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a)(2016).

A rating decision dated in February 1988 initially denied the Veteran's claim of entitlement to service connection for a back condition.  The Veteran was notified of this decision and of his appellate rights by letter dated February 29, 1988.  He submitted a Notice of Disagreement (NOD) on March 27, 1989, more than one year following notice of the February 1988 rating decision.  Because the Veteran did not submit a timely NOD, the February 1988 rating decision became final.  See 38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. §§ 20.302(a), 20.1103 (2016).  

In December 2007, the Veteran requested to have his back claim reopened.  The RO made an additional request to the service department for any additional service treatment records in December 2008.  In March 2009, the RO denied the Veteran's claim finding that new and material evidence had not been received.  The Veteran was notified of this decision and of his appellate rights by letter dated March 27, 2009.  He did not appeal.  As a result, the March 2009 decision became final.  See 38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.1103 (2016).  

In July 2009, in response to the December 2008 request, the service department submitted additional copies of the Veteran's service treatment records (which were illegible) and noted that the STRs had originally been sent to the RO on October 1987.

Since the final March 2009 rating decision, additional medical evidence has been obtained showing that the Veteran has a diagnosis of degenerative disc disease of the thoracolumbar spine and lumbar radiculitis.  In a January 2012 statement, Larry Parker, M.D. stated that it was at least as likely as not that the Veteran's back disorder was related to injury or events occurring during military service, to include performing over 200 parachute jumps and an injury in 1962 when he fell from an armored personnel carrier in Germany.  In another January 2012 statement, Sheela Parrish, M.D. stated that there was a greater than 50% probability that the Veteran's back disorder was due to military service as an infantryman and a paratrooper.  Because this new evidence raises a reasonable possibility of substantiating the claim, it is material.  Thus, the claim is reopened.

Turning to the claim on the merits, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disability is warranted.

As noted above, the Veteran has been diagnosed as having degenerative disc disease of the thoracolumbar spine and lumbar radiculitis.  The evidence also shows an in-service injury.  During his August 2017 Board hearing, the Veteran recalled that he injured his back during the winter of 1961 or 1962.  His DD-214s reveal that he was awarded a Combat Infantryman Badge and a Parachutist Badge.  While his complete service treatment records dated from 1959 to 1967 are not available, during an October 1967 clinical evaluation it was noted that his spine was abnormal.  Furthermore, recurrent back pain was reported on an October 1979 Report of Medical History and again on separation examination in July 1987.  In his initial claim submitted in 1987, the same year he completed his military service, the Veteran reported that he injured his back in 1961 while stationed in Munich.  On VA examination in December 1987, it was also noted that he was experiencing back pain that is often exacerbated even without physical activity.  An x-ray revealed narrowing of the L5-S1 interspace with anterior osteophyte formation.  He was diagnosed as having mechanical low back pain.  As noted above, there are also two medical opinions of record dated in January 2012 relating the Veteran's current back disorder to events during his military service.  

In summary, based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the elements of service connection for a back disorder are met.


ORDER

Service connection for degenerative disc disease of the thoracolumbar spine and lumbar radiculitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary for the Veteran's claim of entitlement to service connection for a pulmonary disorder.  Specifically, following a review of the evidentiary record, the Board finds that additional development is warranted with respect to this claim.

The Veteran's service treatment records show that he was diagnosed as having probable COPD based on x-rays on separation examination in July 1987.  Pulmonary function tests (PFTs) were within normal limits at that time.  

Two months after his separation from service, the Veteran was diagnosed as having questionable COPD, with clinical evidence of mild COPD, on VA examination in December 1987.  A chest x-ray showed mild interstitial changes.  PFTs were normal.  However, it was noted that the Veteran had elevated carboxyhemoglobin.

On VA examination in February 2012, the Veteran was diagnosed as having COPD.  The examiner stated that the Veteran's COPD was not incurred in or caused by military service because the PFTs on separation examination in 1987 were within normal limits.  

The Board finds that a new medical opinion is required for evaluation of the Veteran's claim, as the VA examiner did not address the indication of COPD on the December 1987 VA examination, just two months after service.  Further, in his August 2017 testimony the Veteran asserted that his pulmonary disorder could be due to his exposure to herbicides while serving in Vietnam.  However, no medical opinion has been obtained addressing this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any outstanding private medical treatment records relating to his respiratory conditions.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran's respiratory conditions, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2015).

2.  Make arrangements to obtain the Veteran's updated VA treatment records.

3.  Thereafter, schedule the Veteran for a VA pulmonary examination.  The entire VBMS file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner must identify all pulmonary disorders found to be present.  The examiner should specifically clarify whether the Veteran had COPD, asthma, and/or emphysema.

For each diagnosed pulmonary disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.

In providing this opinion, the examiner must also consider and address the following:

* The service treatment records showing upper respiratory infections in February 1976, March 1977 and October 1980, and chest pain and shortness of breath and/or pleuritic left anterior chest pain in January 1981 and February 1981;

* The July 1987 separation examination showing probable COPD based on x-rays, with normal pulmonary function tests (PFTs) at that time; and   

* The December 1987 VA examination report, just two months following the Veteran's separation from service, showing questionable COPD, with clinical evidence of mild COPD, and chest x-rays showing mild interstitial changes.  PFTs were normal at that time. However, the Veteran had elevated carboxyhemoglobin.

A complete rationale must accompany all opinions rendered.

4.  Finally, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


